—In a proceeding pursuant to CPLR 7511, inter alia, to vacate an arbitrator’s award dated July 10, 1992, the appeal is from a judgment of the Supreme Court, Queens County (Rutledge, J.), *320dated April 20, 1993, which granted the petition and vacated the award.
Ordered that the judgment is reversed, on the law, with costs, the arbitrator’s award dated July 10, 1992, is reinstated, and the proceeding is dismissed.
The test applicable for review of a compulsory no-fault arbitration award where an error of law is in issue is whether any reasonable hypothesis can be found to support the questioned interpretation. In reviewing an arbitrator’s award, a court should not set it aside for errors of law or fact unless the award is so irrational as to require vacatur (see, Matter of Panton v Allstate Ins. Co., 173 AD2d 831; Matter of Empire Mut. Ins. Co. v Jones, 151 AD2d 754). We conclude that there was a rational basis for the arbitrator to conclude that the petitioner violated the terms of the insurance policy by failing to appear for a scheduled physical examination without good cause.
We reject the petitioner’s request to impose costs and sanctions against the appellant for failure to include certain documents in the record on appeal. Thompson, J. P., O’Brien, Santucci and Joy, JJ., concur.